         Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BRIAN MURRY,                                 :
                                             :
                              Plaintiff,     :       CIVIL ACTION NO. 18-cv-00445
               vs.                           :
                                             :
MEDRISK, INC.,                               :       JURY TRIAL DEMANDED
                                             :
                              Defendant.     :
______________________________________________________________________________

                                            ORDER

       AND NOW, this _____ day of ___________________________, 2019, upon

consideration of Defendant's Motion to Dismiss Plaintiff's Complaint For Plaintiff's Failure to

Prosecute and Comply With The Court's January 16, 2019, Order, and any Response thereto, it is

hereby ORDERED and DECREED that Defendant's Motion is GRANTED, and Plaintiff's

Complaint is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41(b).




                                                     ____________________________________
                                                                                                  J.
         Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 2 of 14



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BRIAN MURRY,                                 :
                                             :
                              Plaintiff,     :      CIVIL ACTION NO. 18-cv-00445
               vs.                           :
                                             :
MEDRISK, INC.,                               :      JURY TRIAL DEMANDED
                                             :
                              Defendant.     :
______________________________________________________________________________

 DEFENDANT MEDRISK, INC.'S MOTION TO DISMISS PLAINTIFF'S COMPLAINT
FOR PLAINTIFF'S FAILURE TO PROSECUTE AND COMPLY WITH THIS COURT'S
                       JANUARY 16, 2019 ORDER

       Defendant MedRisk, Inc. ("Defendant"), by and through its undersigned counsel,

Marshall Dennehey Warner Coleman & Goggin, hereby moves to dismiss this action, with

prejudice, pursuant to Federal Rule of Civil Procedure 41(b) for Plaintiff's failure to prosecute

this action and comply with this Court's January 16, 2019 Order. The basis of Defendant's

motion is fully set forth in the Memorandum of Law filed concurrently herewith.                It is

respectfully requested that this Honorable Court enter an Order in the form attached hereto.

                                             Respectfully submitted,

                                             MARSHALL DENNEHEY WARNER
                                             COLEMAN & GOGGIN



Dated: February 21, 2019                     By:
                                                    MONICA L. SIMMONS, ESQUIRE
                                                    Attorney ID No. 323605
                                                    2000 Market Street, Suite 2300
                                                    Philadelphia, PA 19103
                                                    P: (215) 575-2658/F: (215) 575-0856
                                                    E-mail: mlsimmons@mdwcg.com
                                                    Attorney for Defendant MedRisk, Inc.
            Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 3 of 14



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BRIAN MURRY,                                 :
                                             :
                              Plaintiff,     :       CIVIL ACTION NO. 18-cv-00445
                vs.                          :
                                             :
MEDRISK, INC.,                               :       JURY TRIAL DEMANDED
                                             :
                              Defendant.     :
______________________________________________________________________________

 DEFENDANT MEDRISK, INC.'S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION TO DISMISS PLAINTIFF'S COMPLAINT FOR PLAINTIFF'S FAILURE TO
 PROSECUTE AND COMPLY WITH THIS COURT'S JANUARY 16, 2019 ORDER

       I.       INTRODUCTION

       Defendant MedRisk, Inc. ("Defendant"), by and through its undersigned counsel,

Marshall Dennehey Warner Coleman & Goggin, hereby moves to dismiss this action, with

prejudice, pursuant to Federal Rule of Civil Procedure 41(b) for Plaintiff Brian Murry's

("Plaintiff") failure to prosecute this action and comply with this Court's January 16, 2019 Order.

For the reasons set forth herein, the majority of the Poulis factors weigh in favor of dismissal of

this action. Plaintiff has seemingly had no contact with the Court or his own counsel since

February 2, 2018, when he filed the complaint in this action. Defendant will be prejudiced if

they are forced to continue to defend an action Plaintiff has shown no interest in prosecuting.

Accordingly, Defendant respectfully requests that this Honorable Court grant Defendant's

motion, and dismiss this action, with prejudice.

       II.      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Brian Murry ("Plaintiff") filed the instant action against Defendant on February

2, 2018. (Doc. No. 1). Plaintiff's Complaint alleges the Defendant wrongfully terminated and
         Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 4 of 14



retaliated against Plaintiff for requesting and utilizing leave under the Family and Medical Leave

Act ("FMLA"). It asserts claims under the American with Disabilities Act ("ADA"), the FMLA,

and the Pennsylvania Human Relations Act ("PHRA"). (Id.) Plaintiff was initially represented

by Swartz Swidler, LLC.

        Defendant filed an answer to the Complaint on April 9, 2016.            (Doc. No. 6). On

September 6, 2018, the Court held an initial scheduling conference, at which it set certain case

management deadlines. (Doc. No. 7).

        Defendant served written interrogatories and requests for production on Plaintiff on

August 30, 2018. To date, Plaintiff has not responded to the written discovery requests. Upon

receipt of Defendant's discovery requests, Plaintiff's counsel made numerous attempts to contact

Plaintiff at the telephone number that Plaintiff provided his attorneys at the outset of the case.

(See Doc. No. 11 at ¶ 6). Plaintiff's counsel also attempted to reach Plaintiff through e-mail and

telephone contact with his ex-wife. (Id. at ¶¶ 7-8).

        On September 18, 2018, Plaintiff's counsel sent a certified letter to Plaintiff's last known

address. The letter asked Plaintiff to contact Plaintiff's counsel as soon as possible and warned

him that Plaintiff's counsel would seek to withdraw its representation should Plaintiff chose not

to respond to the letter. (Id. at ¶ 9). An individual by the name of Cheryl Murry signed receipt of

Plaintiff's counsel's September 18, 2018.      On September 28, 2018, Plaintiff's counsel sent

another certified letter to Plaintiff's last known address requesting that Cheryl Murry contact the

firm. (Id. at ¶ 11). On October 10, 2018, Plaintiff's counsel retained a private investigator to

locate Plaintiff. (Id. at ¶ 12, Ex. A).

        On November 14, 2018, Plaintiff's counsel notified defense counsel that it intended to

withdraw as counsel. (Id. at ¶ 14). On November 20, 2018, Defendant filed a motion to compel
         Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 5 of 14



discovery.      (Doc. No. 10). On November 28, 2018, while Defendant's motion to compel

remained pending, Plaintiff's counsel moved to withdraw its appearance as counsel of record for

Plaintiff in this matter. Plaintiff's counsel also asked for a stay of these proceedings for a period

of sixty (60) days. (Doc. No. 11).

       On December 17, 2018, the Court issued an Order which: (1) extended all case

management deadlines by sixty (60) days; (2) ordered Plaintiff's counsel to serve a copy of its

motion to withdraw at Plaintiff's last known address by certified mail; (3) ordered Plaintiff's

counsel to provide the Court with an update on its efforts to locate Plaintiff by Monday, January

14, 2019; and (4) denied Defendant's Motion to Compel without prejudice to refile the motion

after the Court had ruled on the motion to withdraw. (Doc. No. 13).

       On January 14, 2019, Plaintiff's counsel wrote to this Court, in accordance with the

December 17, 2018, to provide the Court with an update on its efforts to locate Plaintiff. See

January 14, 2019, letter correspondence from Carley A. Doyle, attached hereto as Exhibit A.

Plaintiff's counsel informed the Court that its efforts to locate Plaintiff's whereabouts had been

unsuccessful and that it had not received any response from Cheryl Murry. (Id.). Plaintiff's

counsel attempted to send a copy of the Motion to Withdraw to Plaintiff's last known address by

certified mail; however, the certified delivery was unsuccessful because no one was available to

accept service at the address. (Id.).

       By Order dated January 16, 2019, the Court granted Plaintiff's counsel's Motion to

Withdraw. (Doc. No. 14). The Court order Plaintiff to retain new counsel by February 15, 2019,

or face dismissal of this action for lack of prosecution under Federal Rule of Civil Procedure

41(b). (Id.).
          Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 6 of 14



         More than thirty days have elapsed since the entry of the Court's January 16, 2019, Order.

Plaintiff has neither retained new counsel nor informed the Court that he intends to proceed pro

se.

         III.   APPLICABLE LEGAL STANDARDS AND ARGUMENT

         Federal Rule of Civil Procedure 41(b) provides that a defendant may move to dismiss an

action or claim pending against it in the event that a plaintiff "fails to prosecute" or comply with

a court order. Fed. R. Civ. P. 41(b). The decision to dismiss an action for a plaintiff's failure to

prosecute and/or comply with court orders requests soundly in the discretion of the Court, and

the Court's decision will not be disturbed absent an abuse of the that discretion. Emerson v. Thiel

College, 296 F.3d 184, 190 (3d Cir. 2002) (citations omitted). In determining whether to

exercise its discretion to dismiss an action pursuant to Rule 41(b), a district court must balance

the six factors set forth in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 868, 868 (3d Cir.

1994).    These six factors are: (1) the extent of the party's personal responsibility; (2) the

prejudice to the adversary caused by the failure to meet scheduling orders and respond to

discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or the attorney was

willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which entails an

analysis of alternate sanctions; and (6) the meritoriousness of the claim or defense (hereinafter

referred to as the "Poulis factors"). See id., 747 F.2d at 868.

         The Court need not find that all of the Poulis factors weigh against the non-moving party

in order to dismiss a plaintiff's claims. See Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir.

1992) ("Poulis did not provide a magic formula whereby the decision to dismiss or not to dismiss

a plaintiff's complaint becomes a mechanical calculation . . . ."). No single Poulis factor is

dispositive, Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003), and it is well-settled
         Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 7 of 14



that "not all of the Poulis factors need be satisfied in order to dismiss a complaint." Mindek, 964

F.2d at 1373.

       1. The First Poulis Factor Weights in Favor of Dismissal.

       In this case, the majority of the Poulis factors weigh in favor of dismissal. The first

Poulis factor, the extent of the party's personal responsibility, weighs heavily in Defendant's

favor. Plaintiff has not actively participated in this litigation for more than a year. He failed to

respond to Defendant's discovery requests and has even evaded his own attorneys. Plaintiff's

failure to provide contact information to his counsel and participate in the prosecution of this

action warrants dismissal under the Poulis analysis. See Felton v. UPMC Seneca Place, Civil

Action No. 05-cv-1774, 2006 WL 2850626, *2 (W.D. Pa. Oct. 3, 2006) (dismissing action under

Poulis balancing test where plaintiff's counsel could not locate his client to respond to discovery

and finding that "plaintiff's failure to provide contact information to her attorney" warranted such

dismissal).

       2. The Second Poulis Factor Weights in Favor of Dismissal.

       Similarly, the second Poulis factor – the prejudice to the adversary caused by the

plaintiff's lack of prosecution – calls for a dismissal of this action. Defendant has incurred the

expense of drafting and serving discovery requests; drafting a motion to compel; and drafting the

instant motion to dismiss. The incurrence of such expenses constitutes prejudice under the

Poulis test. See Hall v. Holman, 265 F. App'x 135, 137 (3d Cir. 2008) (non-precedential

opinion) (affirming Rule 41(b) dismissal and holding that defendants were prejudiced under

Poulis because they were forced to file motions to seek plaintiff's compliance with discovery

requests and to enlarge the discovery period). Defendants have no means of moving this case
         Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 8 of 14



toward resolution if Plaintiff fails to cooperate with either the Federal Rules of Civil Procedure

or the orders of this Court. Accordingly, this factor also weighs in Defendant's favor.

       3. The Third Poulis Factor Weights in Favor of Dismissal.

       Likewise, the third factor – whether the non-moving party has a history of dilatoriness –

also weighs in favor of the defense. In the context of the Poulis analysis, "extensive or repeated

delay or delinquency constitutes a history of dilatoriness, such as consistent non-response to

interrogatories, or consistent tardiness in complying with court orders." Adams v. Trustees of the

N.J. Brewery Employees' Pension Trust Fund, 29 F.3d 863, 874 (3d Cir. 1994). In this case,

Plaintiff has shown a history of dilatoriness throughout the course of this litigation. Plaintiff has

failed to respond to discovery requests that were served on him nearly six months ago. Plaintiff

has repeatedly failed to contact his own counsel, which spurred Plaintiff's counsel to withdraw

their representation. And Plaintiff has failed, to date, to respond to the Court's January 16, 2019,

Order. As such, Plaintiff has shown a history of dilatoriness, and the second Poulis factor weighs

in favor of granting the instant motion.

       4. The Fourth Poulis Factor is Neutral in the Present Analysis.

       Defendant concedes that the fourth factor – whether Plaintiff's conduct was willful or in

bad faith – is neutral in the present analysis. When considering this factor, the Court must

consider whether plaintiff's conduct was "the type of willful or contumacious behavior which

was characterized as flagrant bad faith." Adams, 29 F.3d at 875 (internal quotation marks and

citation omitted). Generally, "[w]illfulness involves intentional or self-serving behavior." Id.;

see also Emerson, 296 F.3d at 191 (finding bad faith because the conduct went beyond mere

negligence). Defendants submit that Plaintiff demonstrated a willful disregard for procedural

rules and court directives when he failed to respond to both this Court's January 16, 2019, Order,
         Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 9 of 14



and his counsel's repeated requests for contact. However, the Court has had no contact with

Plaintiff, and, as such, cannot discern the willfulness of his conduct. As such, this factor also

weighs in favor of dismissal.

       5. The Fifth Poulis Factor Also Militates in Favor of Dismissal.

       The fifth Poulis factor also militates dismissal of this action. Ordinarily, the court must

consider the availability of sanctions alternative to dismissal. Poulis, 747 F.2d at 869. However,

where a plaintiff is proceeding pro se, as is the case here, it has been found that no alternative

sanctions exist because monetary sanctions, including attorneys' fees, "would not be an effective

alternative." Emerson, 296 F.3d at 191. Under the instant circumstances, where the Court is

faced with the complete lack of cooperation on the part of the individual who instituted this

action, the only appropriate sanction is dismissal. Accordingly, the fifth Poulis factor also

weighs in favor of dismissal.

       6. The Sixth Poulis Factor Also Weighs in Favor of Dismissal.

       The sixth and final Poulis factor – the meritoriousness of Plaintiff's claims – also weighs

in Defendant's favor. Defendant is Plaintiff's former employer. Plaintiff has asserted claims

under the Americans with Disability Act ("ADA") and the Family and Medical Leave Act

("FMLA"). Each of Plaintiff's claims lack merit, for the reasons that follow.

       a. FMLA Interference Claim Lacks Merit Because Plaintiff Cannot Prove At Least
          One of the Requisite Elements of the Claim.

       In his Complaint, Plaintiff alleges that Defendant (1) interfered with his FMLA rights,

and (2) retaliated against him for exercising his FMLA rights.         To prevail in an FMLA

interference action, the plaintiff must show (1) that he was an eligible employee under the

FMLA, (2) that his employer was subject to the requirements of the FMLA, (3) he was entitled

to leave under the FMLA, (4) he gave notice to the defendant of his intention to take FMLA
        Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 10 of 14



leave, and (5) Plaintiff was denied a benefit or benefits to which he was entitled under the

FMLA. See Capps v. Mondelez Global, LLC, 847 F.3d 144, 155 (3d Cir. 2017) (quoting Ross v.

Gilhuly, 755 F.3d 185, 191-192 (3d Cir. 2014)). Plaintiff cannot satisfy the fifth element of this

claim because he was approved for and utilized all of his FMLA leave. See a true and correct

copy of Plaintiff's Separation Letter, attached hereto as Exhibit A.        There is absolutely no

evidence in the record that Defendant withheld FMLA benefits from Plaintiff. Accordingly,

Defendant is prepared to seek summary judgment on Plaintiff's FMLA interference claim.

       b. Plaintiff's FMLA Retaliation Claim Also Lacks Merit Because Plaintiff Cannot
          Establish That His Termination Was Causally Connected to His Use of FMLA
          Leave.

       In Count V of his Complaint, Plaintiff alleges that Defendants retaliated against Plaintiff

for taking and/or requesting FMLA-qualifying intermittent leave by terminating him. (See Doc.

No. 1 at ¶¶ 74-77). Since "FMLA retaliation claims require proof of the employer's retaliatory

intent, courts have assessed these claims through the lens of employment discrimination law."

Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 302 (3d Cir. 2012). Accordingly,

Plaintiff's FMLA retaliation claim must be assessed using the burden-shifting framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d

668 (1973). Under the McDonnell Douglas Framework,

       a plaintiff must first establish a prima facie case of discrimination. If the plaintiff
       succeeds, the defendant must articulate a legitimate, non-discriminatory reason of
       the adverse employment action. The burden then shifts back to the plaintiff to
       prove, by a preponderance of the evidence, that the articulated reason was a mere
       pretext for discrimination.

Ross, 755 F.3d at 193.

       Plaintiff cannot establish a prima facie case under this framework because he has not, and

cannot, demonstrate that his use of FMLA-qualifying leave was causally connected to his
        Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 11 of 14



termination. Even assuming, arguendo, that Plaintiff can establish a prima facie case, which

Defendant does not concede for the purposes of this motion, Defendant had a legitimate, non-

discriminatory reason for terminating Plaintiff, namely, that he did not return to work at the end

of his FMLA leave period and abandoned his post. See Ex. A. Plaintiff has not adduced any

evidence to date that would allow a reasonable factfinder to conclude that this articulate reason

for Plaintiff's termination was pretextual and/or that Defendant acted with retaliatory intent.

Accordingly, Defendant submits that Plaintiff's FMLA retaliation claim also lacks merit.

       c. Plaintiff's ADA Claims Also Lack Merit.

       In Counts I, II, and III of his Complaint, Plaintiff asserts claims for retaliation,

discrimination, and failure to accommodate under the ADA. In his Complaint, Plaintiff alleges

that he suffers from bipolar disorder, and suffers from depression and anxiety. (Doc. No. 1 at ¶

12). Plaintiff alleges that Defendant failed to accommodate his disability by denying him the

opportunity to work remotely from home. Plaintiff also alleges that Defendant terminated

Plaintiff because he revealed his disorder and requested the aforementioned accommodation. As

discussed supra, and as articulated in Plaintiff's separation letter, Defendant terminated Plaintiff

because he did not notify Defendant of his intent to return to work after the exhaustion of his

FMLA-qualifying leave. See Ex. A. Plaintiff's termination was consistent with Defendant's

established policies and procedures. See MedRisk's FMLA policy, attached hereto as Exhibit B.

Defendant terminated Plaintiff under the honest belief that he had abandoned his employment.

There is absolutely no evidence that Defendant terminated Plaintiff because of his actual and/or

perceived disability, or in retaliation for his request for accommodations.

       To establish that Defendant breached its duty to provide a reasonable accommodation, a

plaintiff must demonstrate: (1) that he was disabled and his employer knew it; (2) he requested
        Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 12 of 14



an accommodation or assistance; (3) his employer did not make a good faith effort to assist; and

(4) he could have been reasonably accommodated. Armstrong v. Burdette Tomlin Mem'l Hosp.,

438 F.3d 240, 246 (3d Cir. 2006). "If the plaintiff satisfies his or her burden, the defendant then

has the burden to demonstrate that the proposed accommodation creates an 'under hardship' for

it." Walton v. Mental Health Ass'n of Se. Penn., 168 F.3d 661, 670 (3d Cir. 1999). The ADA

defines 'undue hardship' as 'an action requiring significant difficulty or expense, when considered

in light of [a series of factors].'" Id. Among the factors to be considered are 'the effect on

expenses and resources, or the impact otherwise of such accommodation upon the operation of

the facility." Id. (quoting 42 U.S.C. § 12111(10)(A)(B)). "Reasonable accommodation" further

includes "the employer's reasonable efforts to assist the employee and to communicate with the

employee in good faith under what has been termed a duty to engage in the 'interactive process.'"

Williams v. Phila. Hous. Auth. Police Dep't, 380 F.3d 751, 761 (3d Cir. 2004).

       Defendants are prepared to submit evidence that (1) Plaintiff was transitioning into a new

role and, therefore, the requested accommodation would create an undue hardship on Defendant's

operations and (2) Defendant did not have an opportunity to engage in the interactive process

with Plaintiff because he never returned to work after the start of his FMLA-qualifying leave

period. See e-mail correspondence attached hereto as Exhibit C.

       Even if the Court is disinclined to evaluate the merit of one or more of Plaintiff's claims

at this stage in the litigation, the balance of the Poulis factors support dismissal.

       IV.     CONCLUSION

       Five of the six Poulis factors support dismissal of the instant action. Plaintiff has failed

to respond to Defendant's discovery requests, provide this Court with a current address or

otherwise respond to the Court's January 16, 2019, Order. Accordingly, in light of Plaintiff's
        Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 13 of 14



abject failure to prosecute this action, Defendant respectfully requests that the Court grant this

motion, and dismiss this action, with prejudice, pursuant to Rule 41(b).



                                              Respectfully submitted,

                                              MARSHALL DENNEHEY WARNER
                                              COLEMAN & GOGGIN



Dated: February 21, 2019                      By:
                                                      MONICA L. SIMMONS, ESQUIRE
                                                      Attorney ID No. 323605
                                                      2000 Market Street, Suite 2300
                                                      Philadelphia, PA 19103
                                                      P: (215) 575-2658/F: (215) 575-0856
                                                      E-mail: mlsimmons@mdwcg.com
                                                      Attorney for Defendant MedRisk, Inc.
        Case 2:18-cv-00445-PBT Document 15 Filed 02/21/19 Page 14 of 14



                               CERTIFICATE OF SERVICE

       I, Monica L. Simmons, Esquire, hereby certify that a true and correct copy of Defendant

MedRisk, Inc.'s Motion to Dismiss Plaintiff's Complaint For Plaintiff's Failure to Prosecute and

Comply With The Court's January 16, 2019, Order, was sent to Plaintiff Brian Murry's last

known address, listed below, on the 21st day of February, 2019.

                                       Mr. Brian Murry
                                     5136 Hazel Avenue
                                    Philadelphia, PA 19143



                                            MARSHALL DENNEHEY WARNER
                                            COLEMAN & GOGGIN



Dated: February 21, 2019                    By:
                                                    MONICA L. SIMMONS, ESQUIRE
                                                    Attorney ID No. 323605
                                                    2000 Market Street, Suite 2300
                                                    Philadelphia, PA 19103
                                                    P: (215) 575-2568
                                                    E-mail: mlsimmons@mdwcg.com
                                                    Attorney for Defendant, MedRisk, Inc.
